Citation Nr: 9932791	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1944.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for the cause of the 
veteran's death is not plausible.  There is no medical 
evidence of record of nicotine dependence related to service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant, who is the veteran's surviving spouse, 
contends that the veteran began smoking as a result of 
receiving cigarette rations during service.  She asserts that 
this resulted in the veteran's chronic smoking, which 
ultimately led to his lung cancer and death.

Service medical records are silent for smoking or nicotine 
addiction.  The veteran was discharged in November 1944 due 
to pes planus.

During a VA examination in April 1951, the veteran was noted 
to be smoking 1/2 pack of cigarettes per day.  Earlier private 
and VA medical records are silent for smoking.

VA records of hospitalization for gastrointestinal illness in 
March 1953 show that the veteran had breathing problems and 
was advised to discontinue smoking completely.  By history, 
he had smoked about one pack of cigarettes per day in 1951, 
but more recently had smoked only 4 or 5 cigarettes per day.

Records of treatment and hospitalization in April 1997 from 
the Methodist Hospital of Indiana reveal that the veteran was 
admitted for terminal admission for progressive lung cancer, 
decreased level of functions, bed fastness and pain control.  
He died on May [redacted], 1997.  No autopsy was performed.

A May 1997 Certificate of Death lists the immediate cause of 
death as non-oat cell lung cancer.

A letter dated in January 1998 form Fred O. Butler, M.D., 
states that the veteran had a non-oat cell lung cancer which 
was diagnosed in 1994 and was treated with a variety of 
modalities of radiation and chemotherapy until his death in 
May 1996 [sic].  The letter states that the veteran was a 
heavy smoker and had both non-oat cell lung cancer and severe 
chronic obstructive pulmonary disease.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the appellant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the appellant has not presented a 
well-grounded claim, her appeal on the claim must fail and 
there is no duty to assist her further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303 (1999). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(1999).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel additionally held in that opinion, that, 
on the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary for Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
for Health's opinion, the Board finds that nicotine 
dependence is a disease for purposes of VA benefits.

The appellant submitted her claim for service connection for 
the cause of the veteran's death due to smoking-related 
disability in May 1997.  On July 22, 1998, the President 
signed into law a new provision, codified at 38 U.S.C.A. 
§ 1103, essentially barring service connection on the basis 
that a disease or injury is attributable to the use of 
tobacco products by a veteran during the veteran's service.  
However, this provision only applies to claims filed after 
June 9, 1998, and therefore does not affect the appellant's 
claim.

In addition to the evidence discussed above, the Board has 
examined all other medical evidence of record and asserts 
that none of it is probative of a medical nexus between the 
veteran's period of active service and smoking, nicotine 
dependence or the cause of the veteran's of death.

In the present case, there is no medical evidence of record 
showing that the veteran had nicotine dependence during 
service;  nor is there a diagnosis of nicotine dependence 
after service.  Accordingly, the claim for service connection 
for the cause of the veteran's death due to smoking-related 
disability must be denied as not well grounded.  Epps; Velez; 
VAOPGCPREC 19-97.  The Board further notes that for the same 
reasons, the criteria for a grant of service connection the 
cause of the veteran's death due to residuals of nicotine 
dependence pursuant to VAOPGCPREC 19-97, holding (a), are not 
met. 

The Board acknowledges the appellant's contentions, most 
recently reflected in her letter dated September 16, 1999, 
that the veteran started smoking and became addicted to 
nicotine during service because he was provided cigarette 
rations during service, ultimately resulting in the veteran's 
chronic smoking, lung cancer and death.  A competent medical 
opinion to this effect would be required to well-ground her 
claim.  The appellant, as a lay person, is not competent to 
provide medical opinions, so that her assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit. 






ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

